In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a guardian for the personal needs and property management of Barbara N., an alleged incapacitated person, Barbara N. appeals from (1) an order of the Supreme Court, Kings County (Baily-Schiffman, J.), dated October 20, 2011, and (2) an order and judgment (one paper) of the same court, also dated October 20, 2011, which, after the hearing, granted the petition and appointed a guardian for her personal needs and property management.
Ordered that the appeal from the order is dismissed, without costs or disbursements, as the order was superseded by the order and judgment; and it is further,
Ordered that the order and judgment is affirmed, without costs or disbursements.
The petitioner demonstrated that the appointment of a guardian for Barbara N. (hereinafter the appellant), the alleged incapacitated person, was necessary to provide for her personal needs and to manage her property and financial affairs (see Mental Hygiene Law § 81.02 [a] [1]; Matter of Barbara S. [Lenora S.], 99 AD3d 1008 [2012]). The petitioner further established, by clear and convincing evidence, that the appellant was likely to suffer harm because she was unable to provide for her personal needs and management of her property, and could not adequately understand and appreciate the nature and consequences of such inability (see Mental Hygiene Law § 81.02 [b] [1], [2]; Matter of Sandra S., 13 AD3d 637 [2004]).
The appellant’s remaining contentions are without merit.
*949Accordingly, the Supreme Court properly granted the petition and appointed a guardian for the appellant’s personal needs and property management (see Matter of Barbara S. [Lenora S.], 99 AD3d 1008 [2012]). Balkin, J.P., Chambers, Roman and Hinds-Radix, JJ., concur.